Title: To Benjamin Franklin from Silas Deane, 16 December 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Paris 16th Decemr. 1777
I have seen Sir Geo. Grand who was Yesterday at Versailles, and this morning with Mons. De Sartine; I find it impossible for me to go out this Afternoon, as I must be engaged every moment in Business. I must pray you to excuse me to Marechal Maillebois. He put into my hands a Memoire of one Millin de la Brosse, which I forgot to shew you, but I sent a Letter to the Man to come and see me. The subject of the Memoire was his having been in Prison in England &c. He was charged with Dispatches for Congress last Septem: and was taken. I only wish that if Count Maillebois mentions his Case that he may know I have not neglected it. I shall see the Man in a Day or Two. I wish you and Mr. Chaumont would call here, on your Return from Dinner, as I have several Things to mention. I will have a Fire on the first Floor, to prevent interfering with any body else. I have the honor to be ever Dear Sir Your most Obedient and Very humble Servant
S. Deane
 
Addressed: To / The Honbl. / Benja Franklin Esq. / chez monsieur Le Comte Maillebois / a son Hotel / a Paris
Notation: Ss Deane 16 Decr to BF 77.
